Title: To James Madison from Benjamin H. Rand, 16 December 1821
From: Rand, Benjamin H.
To: Madison, James


                
                    Sir
                    Philadelphia 16th. Decr 1821.
                
                I have just Published an elegant Edition of the Farewell Address of the late President Washington. If you will condescend to give a Copy of it a place in your Library, you will confer a particular favour on Your Obedient & Very Humble Servant
                
                    B. H. Rand
                
                
                    The Work alluded to I have forwarded to the care of Mr Wm Browne of Georgetown D.C.
                
            